Title: From Thomas Jefferson to Thomas Pinckney, 6 March 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Sir
Philadelphia Mar. 6. 1793.

The bearer hereof Mr. Kennedy is a citizen of the commonwealth of Virginia, and lays claim to the estate and title of the Earl of Cassilis of Scotland, lately mentioned in the public papers to be dead. He goes to Great Britain to claim the inheritance. As this will be a private litigation before the ordinary tribunals of the country, he will of course pursue it in that line, and we have no doubt but that those tribunals will do him all the justice which his proofs shall shew him entitled to. Should the contrary happen in such a manner as to justify and call for your interposition, I recommend him to your aid and patronage so far as shall be requisite for the purposes of right, and within those general rules which limit the extent of your interference. I have the honor to  be with great respect & esteem, Sir, Your most obedt & most humble servt

Th: Jefferson

